MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision:    2021 ME 53
Docket:      Pen-21-65
Submitted
  On Briefs: September 22, 2021
Decided:     November 2, 2021

Panel:       STANFILL, C.J., and MEAD, GORMAN, JABAR, HUMPHREY, and CONNORS, JJ.



                                  EMILY A. EMERSON

                                            v.

                                   JAKE W. LAFFAN


STANFILL, C.J.

         [¶1] Jake W. Laffan appeals from a judgment of the District Court

(Bangor, Campbell, J.) allocating parental rights and responsibilities concerning

the parties’ child, who is now three years old. See 19-A M.R.S. § 1653(2)(D)

(2021). The child has resided with his mother, Emily A. Emerson, since birth

and has had limited contact with his father. The judgment awards the parties

shared parental rights and responsibilities and allocates primary residence to

Emerson. Laffan has rights of contact every other weekend, starting with four

hours of supervised visits and gradually increasing to the full weekend. The

trial court also ordered Laffan to pay child support pursuant to Maine’s child

support guidelines. See 19-A M.R.S. § 2006 (2021).
                                                                                 2

      [¶2] Laffan asserts three grounds for appeal. First, he challenges the

District Court’s requirement that he bear the full burden of transportation for

visits with the child until July 1, 2022. Second, he appeals the failure to deviate

from the child support guidelines given his transportation costs. See 19-A

M.R.S. § 2007(3)(P) (2021). Finally, he challenges the failure to allocate any

child contact to him on the Thanksgiving and Christmas holidays each year.

Because there is no competent evidence in the record to support the trial

court’s finding that it is unreasonable for Emerson to drive or otherwise share

in the transportation of the child until July 1, 2022, we vacate the judgment in

part and remand for further proceedings consistent with this opinion.

                               I. BACKGROUND

      [¶3] The following facts are recited in the trial court judgment and

supported by the evidence. The parties are from Taunton, Massachusetts,

where they were in a relationship for approximately one year. Both have a

history of using cocaine, with Laffan’s use being more recent. Upon learning

she was pregnant with the child, Emerson decided that she wanted to change

her lifestyle and moved to the Bangor area, where she gave birth. When Laffan

found out Emerson was in labor, he and his parents drove to the hospital to try

to see the baby but were unable to do so. Laffan filed his complaint to
3

determine parental rights a few weeks after the baby was born. Throughout

the pendency of the proceedings, Emerson limited Laffan’s contact with the

child to a few hours at a time in the Bangor area. Laffan remains in Taunton

with his family.

      [¶4] The trial court imposed a phased schedule of visits between Laffan

and the child to occur every other week. The first phase included six short,

supervised visits “in the greater Bangor area.” Phase two consisted of four

supervised, overnight visits in Maine. The third phase permitted overnight

visits from Friday at 5:00 p.m. to Sunday at 3:00 p.m. and could be outside

Maine, though under the supervision of at least one of Laffan’s parents. If

everything proceeded in accordance with that schedule, the third phase would

have commenced around the first week of June 2021.               After that, the

supervision requirement could be eliminated if Laffan submitted negative

results from two hair follicle tests taken two months apart.

      [¶5] At the time of trial, Emerson was married and pregnant with twins.

The twins were due July 3, 2021, and Emerson expected to be on bed rest

toward the end of the pregnancy, making travel difficult for her. The trial court

found as follows:

      By the time that Jake completes the six supervised visits, Emily will
      not be capable of traveling for extended distances. Given that she
                                                                                4

      is expecting twins, in addition to [her child with Jake], it is
      unreasonable to expect that Emily will be capable of driving
      extended distances for a year after the twins are born. Therefore,
      until July 1, 2022, Jake shall be solely responsible for the
      transportation of the minor child[] for contact.

The trial court ordered all exchanges of the child to be in the greater Bangor

area until July 1, 2022, unless the parties agree otherwise.         Laffan lives

approximately four and one-half hours away from the Bangor area. He also

works a full-time job, often six days a week.

      [¶6] At the same time, the trial court found that Laffan had been

diagnosed with a progressive genetic condition that affects some motor

function and may affect his ability to drive. In light of his condition, the court

prohibited Laffan from personally driving with the child until Laffan provided

written medical documentation authorizing him to do so. The court also

required Laffan to annually provide Emerson with updated documentation of

his ability to safely drive. Thus, Laffan’s parents may be required to accompany

him on each trip to the Bangor area not only to supervise the visits but also to

provide transportation.
5

                                  II. DISCUSSION

         [¶7] On appeal, Laffan argues that the order “requiring him to provide all

transportation borders on discriminatory, [and] is simply not reasonable.” We

agree.

         [¶8] “In assessing a determination of parental rights and responsibilities,

we review factual findings for clear error and the ultimate conclusion

concerning the child’s best interest and rights of contact for an abuse of

discretion.” Young v. Young, 2015 ME 89, ¶ 5, 120 A.3d 106 (alterations and

quotation marks omitted). Clear error arises when there is “no competent

evidence in the record to support” a factual finding. Violette v. Violette, 2015

ME 97, ¶ 15, 120 A.3d 667 (quotation marks omitted).

         [¶9] In this case, there is record evidence to support the finding that

Emerson would “not be capable of traveling for extended distances” until the

expected birth of the twins on July 3, 2021. However, there is no evidence in

the record from which to presume that “it is unreasonable to expect Emily will

be capable of driving extended distances for a year after the twins are born.”

The allocation of sole responsibility for transportation to Laffan for a year after

the twins’ birth is particularly hard to justify based on the other supported

findings of the court. The trial court expressed doubt as to Laffan’s ability to
                                                                                6

safely drive with the child. The court also found that Laffan “works long hours,

often six days a week.” In contrast, the court found that Emerson “does not

expect to go back to work after the twins are born.” In addition, Emerson

resides with her husband, who could potentially provide some care for the

twins or assist in driving.     Finally, the trip from Taunton to Bangor is

approximately four and one-half hours each way, making it impractical, if not

impossible, for Laffan to visit the child overnight anywhere but in a hotel in the

Bangor area if Laffan must provide all transportation without missing work.

      [¶10] In short, it was clear error to find that Emerson could not be

expected to drive for a year after giving birth, and it was an abuse of discretion

to allocate sole responsibility for all transportation to Laffan from the birth of

Emerson’s twins until July 1, 2022, based on that unsupported finding.

      [¶11] As to Laffan’s other contentions, the trial court acted within its

discretion in (1) declining to deviate from child support guidelines even given

Laffan’s transportation costs, see 19-A M.R.S. §§ 2007(3)(P), 2001-2012

(2021); McMahon v. McMahon, 2019 ME 11, ¶ 19 n.2, 200 A.3d 789; and (2)

allocating to Emerson child contact on the Thanksgiving and Christmas

holidays each year, see 19-A M.R.S. § 1653.
7

        The entry is:

                           Judgment vacated in part and remanded for
                           further proceedings consistent with this opinion.



Anthony A. Trask, Esq., Rudman Winchell, Bangor, for appellant Jake W. Laffan

Charles W. Hodsdon II, Esq., Bangor, for appellee Emily A. Emerson


Bangor District Court docket number FM-2018-263
FOR CLERK REFERENCE ONLY